Citation Nr: 1207268	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1972, including service in the Republic of Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2011, the Board remanded the present matter for additional development and due process concerns.  

The Board notes that in the February 2009 decision that adjudicated the Veteran's claim for an increased rating for posttraumatic stress disorder (PTSD), a 70 percent rating was granted, effective May 22, 2003 to July 15, 2008, and a 100 percent rating was granted beginning July 16, 2008.  There is no indication of record that RO has instituted these higher ratings.  Therefore, the Board refers this matter to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In March 2011, the Board remanded the claim for service connection for vertigo to the RO in order to obtain clarify that the Veteran had appealed this claim as there was no clear NOD associated with the claims file.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (The absence of a timely NOD is a jurisdictional bar to consideration of an appellant's claim.).  As the Veteran's representative points out and a review of the claims file shows, no action has been taken by the RO to clarify that the Veteran has appealed this claim.  As such, another remand is required to correct this deficiency.  As such, the Board has no discretion and must remand this claim for compliance with the March 2011 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran has submitted a timely NOD regarding the issue on appeal and identify and/or associate the NOD with the claims file.

2.  After undertaking any other development deemed appropriate, re-adjudicate the issue.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

